          Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   )   Criminal No.    21cr10274
 UNITED STATES OF AMERICA                          )
                                                   )   Violations:
                v.                                 )
                                                   )   Count One: Sexual Exploitation of Children
 CODY MERCURE,                                     )   (18 U.S.C. §§ 2251(a) and (e))
                                                   )
                       Defendant                   )   Count Two: Distribution of Child Pornography
                                                   )   (18 U.S.C. § 2252A(a)(2)(A))
                                                   )
                                                   )   Forfeiture Allegation:
                                                   )   (18 U.S.C. § 2253)

                                        INDICTMENT

                                        COUNT ONE
                                Sexual Exploitation of Children
                                (18 U.S.C. §§ 2251(a) and (e))

The Grand Jury charges:

       Between on or about December 29, 2020 and April 3, 2021, in the District of

Massachusetts, and elsewhere, the defendant,

                                      CODY MERCURE,

employed, used, persuaded, induced, enticed, and coerced a minor, “Minor A” (YOB 2019), to

engage in any sexually explicit conduct for the purpose of producing any visual depiction of such

conduct, and attempted to do so, and knew and had reason to know that such visual depiction

would be transported and transmitted using any means and facility of interstate and foreign

commerce and in and affecting interstate and foreign commerce, and the visual depiction was

produced and transmitted using materials that had been mailed, shipped, and transported in and

affecting interstate and foreign commerce, by any means, including by computer, and the visual

depiction was actually transported and transmitted using any means and facility of interstate and



                                               1
          Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 2 of 6




foreign commerce and in and affecting interstate and foreign commerce.

       All in violation of Title 18, United States Code, Sections 2251(a) and (e).




                                                2
             Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 3 of 6




                                         COUNT TWO
                               Distribution of Child Pornography
                                 (18 U.S.C. § 2252A(a)(2)(A))

The Grand Jury further charges:

       On or about January 16, 2021, in the District of Massachusetts, and elsewhere, the

defendant,

                                      CODY MERCURE,

knowingly distributed, and attempted to distribute, any child pornography, as defined in Title 18,

United States Code, Section 2256(8), that had been mailed, and using any means and facility of

interstate and foreign commerce, and had been shipped and transported in and affecting interstate

and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Section 2252A(a)(2)(A).




                                                3
            Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 4 of 6




                     CHILD PORNOGRAPHY FORFEITURE ALLEGATION
                                  (18 U.S.C. § 2253)

The Grand Jury further finds:

       1.      Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Sections 2251 and 2252A, set forth in Counts One and Two, the defendant,

                                        CODY MERCURE,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section

2253, (i) any visual depiction described in sections 2251, 2251A, 2252, 2252A, 2252B, or 2260 of

Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter which

contains any such visual depiction, which was produced, transported, mailed, shipped, or received

in violation of Chapter 110 of Title 18; (ii) any property, real or personal, constituting or traceable

to gross profits or other proceeds obtained from such offenses; and (iii) any property, real or

personal, used or intended to be used to commit or to promote the commission of such offenses or

any property traceable to such property. The property to be forfeited includes, but is not limited

to, the following:

               a. a Motorola Moto G Stylus with IMEI 355539113738353; and

               b. a TCL REVVL 4+ Model 5062Z with IMEI 015727001428995.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 2253, as a result of any act or omission of the defendant–

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or




                                                  4
           Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 5 of 6




               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States of America, pursuant to Title 18, United States Code, Section

2253(b), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 2253.




                                                  5
Case 1:21-cr-10274-LTS Document 1 Filed 09/15/21 Page 6 of 6




                                  /s/ Lisa Belpedio at 3:04 pm
